                 4:17-bk-15028 Doc#: 56 Filed: 04/06/21 Entered: 04/06/21 12:55:57 Page 1 of 2




                                    IN THE UNITED STATES BANKRUPTCY COURT
                                          EASTERN DISTRICT OF ARKANSAS
                                                CENTRAL DIVISION

                     IN RE: TINA R. WARD                                          CASE NO. 4:17-bk-15028 T
                              DEBTOR                                                 CHAPTER 13

                                                              ORDER

                            Now before the Court is Debtor’s Motion to Reinstate Chapter 13 Case and Set

                     Aside Order of Dismissal, filed on March 19, 2021, in the above Chapter 13 case. The

                     Court has reviewed the Motion. Accordingly, it is hereby

                            ORDERED that the Motion is GRANTED and the Order of Dismissal is Set

                     Aside upon the condition that the Debtor’s strict compliance, full and timely plan

                     payments, shall remain in effect April 2021 through August 2021. It is further

                            ORDERED that should the Debtor fail to comply with this order, the Court may

                     enter its Order dismissing the case without further notice or hearing.

                            IT IS SO ORDERED.

                                                           ____________________________________
                                                           HONORABLE RICHARD D. TAYLOR
                                                           UNITED STATES BANKRUPTCY JUDGE
                                                                     April 6, 2021
                                                           DATE: ______________________


                     Approved:

                     /S/ Danyelle J. Walker_____
                     Danyelle J. Walker
                     323 Center Street, Suite 1020
                     Little Rock, AR 72201
                     (501) 374-1448




EOD: April 6, 2021
4:17-bk-15028 Doc#: 56 Filed: 04/06/21 Entered: 04/06/21 12:55:57 Page 2 of 2




 Approved:


 Mark T. McCarty, Trustee
 P.O. Box 5006
 North Little Rock, AR 72119
 (501) 374-1572


 cc:   Tina R. Ward, Debtor
       All interested parties per matrix
